DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1.  (Currently Amended)  A bearing packing, comprising:
a first packing having [[an]] a first opening portion formed therein, wherein the first opening portion is configured to have a rotary shaft penetrate there through; and
a second packing having [[an]] a second opening portion formed therein, wherein the second opening portion is configured to have the rotary shaft penetrate there through from a distal end of the first packing through the second packing to a fluid channel beyond a distal end of the second packing,
wherein the first packing comprises a first cylindrical engaging portion provided on a side of the first packing that faces the second packing,
wherein the second packing comprises a second cylindrical engaging portion provided on a side of the second packing that faces the first packing, wherein the second cylindrical engaging portion is configured to be brought into engagement with the first 
space that encloses a portion of the rotary shaft along with a hydrophobic fluid therein.
Claim 5.  (Currently Amended)  A feed pump, comprising:
a first packing having [[an]] a first opening portion formed therein, wherein the first opening portion is configured to have a rotary shaft penetrate there through;
a second packing having [[an]] a second opening portion formed therein, wherein the second opening portion is configured to have the rotary shaft penetrate there through from a distal end of the first packing through the second packing to a fluid channel beyond a distal end of the second packing;
a motor configured to be connected to one end of the rotary shaft;
an impeller configured to be connected to the other end of the rotary shaft; and
a case configured to install the first packing and the second packing,
wherein the first packing comprises a first cylindrical engaging portion provided on a side of the first packing that faces the second packing,
wherein the second packing comprises a second cylindrical engaging portion provided on a side of the second packing that faces the first packing, wherein the second cylindrical engaging portion is configured to be brought into engagement with the first cylindrical engaging portion to form a sealed space that encloses a portion of the rotary shaft along with a hydrophobic fluid therein.
Claim 8. (Currently Amended) The bearing packing according to claim [[1]] 5,
wherein the first packing has a depression on the motor side for installing a part of
the motor.
 6,
wherein the first packing has a depression on the motor side for installing a part of the motor.
Authorization for this examiner’s amendment was given in an interview with Robert Hansen on 3/23/2021.
Allowable Subject Matter
Claims 1-2 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The openings of each of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745